DETAILED ACTION
In Request for Continued Examination filed on 04/28/2022 for response filed on 02/22/2022, claims 1-8 are pending. Claim 1 is currently amended. Claims 9-18 are canceled. Claims 1-8 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Status of Previous Objections/Rejections
Nonstatutory double patenting rejections of claims 1-8 have been withdrawn based on the Applicant’s filing of Terminal Disclaimer. 
35 USC § 103 rejections of claims 1-4 and 7-8 are withdrawn based on the Applicant’s amendment. However, new ground of rejection have been established. 
35 USC § 103 rejections of claims 5-6 are withdrawn based on the Applicant’s amendment. However, new ground of rejection have been established.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 is3 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application number 16/677,960 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0106444 (“Ishida et al” hereinafter Ishida) in view of US2016/0282848 A1 (Hellestam).
Regarding Claim 1, Ishida teaches a system for manufacturing a three-dimensional article ([0002]) comprising: 
a support plate (Figure 3, sample plate 121) having a support surface (the plate has a surface); 
a powder dispenser (Figure 3, forming-material discharging sections 1230, the forming material can be powder [0064] which implies the head unit can dispense powder); 
a fusing apparatus configured to form and scan an energy beam (Figure 3, laser radiating sections 1300 radiated laser L); 
a controller (Figure 1A, control unit 400) including a processor ([0067], control unit includes a personal computer) and a non-transient storage device ([0067], control unit includes a personal computer which implies the present of a non-transient storage device within the computer) configured to: 
operate the powder dispenser ([0067], control unit controls the forming material discharging sections 1230) to dispense a first layer of powder (Figure 8B, the forming material M is formed as a first layer supplied from the forming-material discharging sections 1230); 
operate the fusing apparatus to scan the energy beam upon the first layer of powder to fuse a first boundary contour (Figure 7C, molten section 50 is formed by radiating the lasers L on portions corresponding to a contour region of the three-dimensional formed object from the laser radiating sections 1300 [0095]), and a first infill section that are fused at least through the first layer of powder (Figure 7C, molten section 55 is formed by applying heat to the portion [0096]), fusing the first boundary contour includes scanning along the first boundary contour with the energy beam which traces and solidifies a first part of an outer surface of the three-dimensional article which surrounds the first infill section (Figure 7C, molten section 50 is the contour boundary region and surrounded the molten section 55); 
operate the powder dispenser to dispense a second layer of powder over the first layer of powder (see attached Figure 8E below); 
operate the powder dispenser to dispense a third layer of powder over the second layer of powder (see attached Figure 8E below); and 
operate the fusing apparatus to scan the energy beam upon the third layer of powder to fuse a second boundary contour and a second infill section through the second and third layers of powder (See attached Figure 8E below, [0105]), the second boundary contour is fused to the first boundary contour (see attached Figure 8E below), the second infill section is fused to the first infill section (see attached Figure 8E below), fusing the second boundary contour includes scanning along the second boundary contour with the energy beam which traces and solidifies a second part of the outer surface of the three- dimensional article which surrounds the second infill section (Figure 8E, molten section 50 is the contour boundary region and surrounded the molten section 55).

    PNG
    media_image1.png
    498
    901
    media_image1.png
    Greyscale
It is noted that although Figures 7A-7G and Figures 8A-8F are directed to a different embodiment of modeling method. However, it would have been obvious to one of ordinary skill in the art that fusing multiple layers at the same time to increase the manufacturing speed of the three-dimensional formed object ([0023]) and the two modeling patterns are interchangeable and lead to the same predictable and reasonable expectation of success and result.
Ishida fails to teach a first boundary contour and a first infill section are separated by an unfused zone of powder; and operate the fusing apparatus to scan the energy beam upon the second layer of powder to fuse a first connecting zone through the first and second layers of powder, the first connecting zone couples the first boundary contour to the first infill section. 
However, Hellestam teaches a first boundary contour (Figure 1, contour 110) and a first infill section (see attached Figure 1, inner area 120) are separated by a unfused zone of powder (Figure 1, inner area 130 remains unjointed [0073]); and operate the fusing apparatus (Figure 3, electron gun 302 and camera 304) to scan the energy beam upon the second layer of powder (Figure 4B, second layer 402 applied on the first layer 400) to fuse a first connecting zone through the first and second layers of powder (Figure 4B, first layer 400 and second layer 402), the first connecting zone couples (Figure 4B, 440 and 420) the first boundary contour to the first infill section (Figure 1, inner areas 130 are joined simultaneously [0077]. Since the first boundary contour and first infill section are separated by the unfused zone, having the unfused zone joined implies the first boundary contour and first infill section are coupled).
Ishida and Hellestam are considered to be analogous to the claimed invention because both are in the same field manufacturing a three-dimensional object through layer-by-layer consolidation of selected zones of a powder material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Ishida to incorporated a unfused zone of powder between the first boundary contour and first infill section; and operated the fusing apparatus to scan the energy beam upon the second layer of powder to fuse a first connecting zone through the first and second layers of the powder, the first connecting zone couples the first boundary contour to the first infill section as taught by Hellestam to joining a portion of the inner area for a number of cross sections to improve material properties compared to if the full inner area would not be joined ([0011]). Furthermore, the method of joining may take less time and area deformations may be decreased due to elimination or reduction of hot large areas 
    PNG
    media_image2.png
    417
    640
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    396
    465
    media_image3.png
    Greyscale
([0011]). 
Regarding Claim 2, the combination of Ishida and Hellestam teaches the system of claim 1 wherein the first layer of powder is dispensed upon the support surface (Ishida, Figure 8A, the forming material M is formed as a first layer and supplied form the forming material discharging sections 1230 to the sample plate 121 [0094]. Fig 7A and 8A are the same process [0103]).
Regarding Claim 3, the combination of Ishida and Hellestam teaches the system of claim 1 wherein the first layer of powder is dispensed upon at least one previously dispensed layer of powder (Ishida, see above Figure 8E).
Regarding Claim 4, the combination of Ishida and Hellestam teaches the system of claim 3 wherein the at least one previously dispensed layer of powder is selectively fused (Ishida, Figure 8A, the layer below first layer, in Figure 8E, is fused molten section 50).
Regarding Claim 7, the combination of Ishida and Hellestam teaches the system of claim 1 wherein the energy beam is one or more of a laser beam (Ishida, Figure 3, laser radiating sections 1300 radiated laser L) and an electron beam.
Regarding Claim 8, the combination of Ishida and Hellestam teaches the system of claim 1, but fails to explicitly teach wherein the controller is further configured to: operate the powder dispenser to dispense a fourth layer of powder over the third layer of powder; and operate the fusing apparatus to scan the energy beam upon the fourth layer of powder to fuse a second connecting zone through the third and fourth layers of powder and to the first connecting zone.
However, both Ishida ([0100]) and Hellestam ([0003] and [0065]) teaches repeating the operations to form a completed three-dimensional object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of dispense layers of powder and a plurality of boundary contour, since duplication of the process creates more layers for the manufacturing object while maintaining the same predictable result. See MPEP 2143 (I)(A), the duplication of the operation would provide all of the claimed limitations.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0106444 (“Ishida et al” hereinafter Ishida) in view of US2016/0282848 A1 (Hellestam) as claimed in claim 1, and further in view of US2014/0348692A1 (“Bessac et al.” hereinafter Bessac). 
Regarding claim 5, the combination of Ishida and Hellestam teaches the system as claimed in claim 1. The combination fails to teach the first, second, and third layers of powder individually have a thickness of 10 to 100 microns.
However, Bessac teaches the first, second, and third layers of powder individually have a thickness of 10 to 100 microns ([0068], thickness of a powder layer may vary from 5 μm to 300 μm).
Ishida, Hellestam and Bessac are considered to be analogous to the claimed invention because both are in the same field manufacturing a three-dimensional object through layer-by-layer consolidation of selected zones of a powder material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system by Hellestam to incorporate the powder layer has thickness of 5 to 300 microns disclosed by Bessac based on the type of powder used during the manufacturing process and depending on the desired geometry, mechanical or surface properties of the object to be produced, the thickness of the targeted final layer, the average diameter of the particles may be varied ([0068]). Furthermore, it would have been prima facie obvious to have selected the overlapping portion of the range. See MPEP 2144.05
Regarding claim 6, the combination of Ishida and Hellestam teaches the system as claimed in claim 1. The combination fails to teach first, second, and third layers of powder individually have a thickness of 20 to 50 microns.
However, Bessac teaches the first, second, and third layers of powder individually have a thickness of 20 to 50 microns ([0068], thickness of a powder layer may vary from 5 μm to 300 μm).
Ishida, Hellestam and Bessac are considered to be analogous to the claimed invention because both are in the same field manufacturing a three-dimensional object through layer-by-layer consolidation of selected zones of a powder material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system by Hellestam to incorporate the powder layer has thickness of 5 to 300 microns disclosed by Bessac based on the type of powder used during the manufacturing process and depending on the desired geometry, mechanical or surface properties of the object to be produced, the thickness of the targeted final layer, the average diameter of the particles may be varied ([0068]). Furthermore, it would have been prima facie obvious to have selected the overlapping portion of the range. See MPEP 2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2017/0151714 (McGee), Method of Manufacturing Extruded Objects to Increase Production Speed. Specifically, Figures 3-5.
US2017/0072467 (Zehavi et al”), specifically, Figures 4A-4F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/           Supervisory Patent Examiner, Art Unit 1754